NEWS RELEASE For Immediate Release February 5, 2009 Canwest announces strategic review of five conventional television stations WINNIPEG – Canwest Global Communications Corp (“Canwest” or the “Company”) announced today that it is exploring strategic options for five of its conventional television stations, CJNT-TV in Montreal, CHCH-TV in Hamilton, CHCA-TV in Red Deer, CHBC-TV in Kelowna and CHEK-TV in Victoria. The sale of the stations is one of several options being considered by the Company following an internal review. RBC Capital Markets has been retained to assist in this process. “These stations have proud histories of serving their communities with strong independent voices,’’ Canwest President and CEO Leonard Asper said. “However, as they are currently configured, these stations are not core to our television operations going forward.” He added: “In the current economic environment, we believe that our efforts are best focused on the areas of greatest return including the continued growth of our industry-leading specialty channels and in increasing the linkages between those channels and our powerful Global conventional television brand. We believe this process will lead to significantly enhanced shareholder value.” Mr. Asper said Canwest has taken advantage of the shifting television viewing audiences to develop a much stronger presence in specialty channels and digital media while increasing the strategic interdependence between these and the Global network.
